—Judgment unanimously affirmed without costs. Memorandum: Contrary to petitioner’s contention, the retroactive application of the 1997 amendments to 9 NYCRR 8005.20 (c) does not violate the constitutional prohibition against ex post facto laws (see, People ex rel. Santoro v Hollins, 273 AD2d 829; People ex rel. Johnson v Russi, 258 AD2d 346, 347, appeal dismissed and lv denied 93 NY2d 945). Petitioner failed to preserve for our review his contention that Supreme Court erred in failing to require respondent to file a return pursuant to CPLR 7008. In any event, petitioner’s contention is without merit. CPLR 7008 does not mandate that respondent file a return or prohibit the court from reaching the merits of the petition in the absence of a return. (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — Habeas Corpus.) Present— Pigott, Jr., P. J., Wisner, Hurlbutt, Burns and Lawton, JJ.